J-S14027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                     Appellee            :
                                         :
              v.                         :
                                         :
 CLAY CALDWELL                           :
                                         :
                     Appellant           :       No. 1856 EDA 2018

               Appeal from the Order Entered April 13, 2018
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0202251-2000


BEFORE: BOWES, J., KING, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KING, J.:                              FILED JUNE 23, 2020

     Appellant, Clay Caldwell, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which denied his pro se petition

for expungement. We quash the appeal.

     The relevant facts and procedural history of this appeal are as follows.

On December 19, 2000, Appellant entered a negotiated guilty plea to first-

degree murder.       That same day, the court sentenced Appellant to life

imprisonment.      In exchange for the entry of his plea, the Commonwealth

withdrew its request for the death penalty and dropped several charges,

including burglary and robbery. See Commonwealth v. Caldwell, 929 A.2d

235 (Pa.Super. 2007) (unpublished memorandum).

     On October 13, 2017, Appellant filed a pro se petition for expungement.

Specifically, Appellant sought to expunge all charges that the Commonwealth
J-S14027-20


had withdrawn pursuant to his plea agreement. The Commonwealth filed a

response on October 26, 2017, objecting to Appellant’s request. On April 13,

2018, the court conducted a video conference and denied Appellant’s petition.1

       Appellant filed a pro se notice of appeal on June 15, 2018. On November

28, 2018, this Court issued a rule to show cause why the appeal should not

be quashed as untimely. See Pa.R.A.P. 903(a) (providing general rule that

notice of appeal shall be filed within thirty days after entry of order from which

appeal is taken). Appellant filed a pro se response to the rule to show cause

on December 10, 2018, but his filing did not present any substantive

arguments regarding the timeliness of his appeal. On February 6, 2019, this

Court discharged the rule and referred the issue to this merits panel.

       Pennsylvania Rule of Appellate Procedure 301 sets forth the requisites

for an appealable order as follows:

          Rule 301. Requisites for an Appealable Order

              (a)    Entry upon docket below

             (1) Except as provided in paragraph (2) of this
          subdivision, no order of a court shall be appealable
          until it has been entered upon the appropriate docket
          in the lower court. Where under the applicable practice
          below an order is entered in two or more dockets, the order
          has been entered for the purposes of appeal when it has
          been entered in the first appropriate docket.

            (2) In a criminal case in which no post-sentence
          motion has been filed, a judgment of sentence is appealable
____________________________________________


1At the time of the video conference, Appellant was incarcerated at SCI-
Benner. (Trial Court Opinion, filed September 26, 2019, at 1 n.1).

                                           -2-
J-S14027-20


          upon the imposition of sentence in open court.

Pa.R.A.P. 301(a) (emphasis added).               Significantly, docket entries must

contain: “(a) the date of receipt in the clerk’s office of the order or court

notice; (b) the date appearing on the order or court notice; and (c) the date

of service of the order or court notice.” Pa.R.Crim.P. 114(C)(2). “The date of

entry of an order … and the date the appeal period begins to run, shall be the

day the clerk of the court … mails or delivers copies of the order to the parties.”

Commonwealth v. Carter, 122 A.3d 388, 391 (Pa.Super. 2015) (quoting

Pa.R.A.P. 108(a)(1), (d)(2)).

       Instantly, the certified record on appeal does not contain the order

denying Appellant’s expungement petition or any corresponding proof of

service.2 Further, the trial court docket does not indicate the date or method

of service for the order at issue.             Absent any evidence demonstrating

compliance with Rule 114(C)(2), we conclude the trial court has yet to issue

a final, appealable order in Appellant’s case.              See Pa.R.A.P. 301(a).

Accordingly, we quash this appeal as premature.3

       Appeal quashed.



____________________________________________


2Appellant attached a copy of the order to his notice of appeal, but the copy
does not indicate the date or method of service.

3After the clerk of courts serves the order denying the expungement petition
on Appellant and notes such service on the docket as required by Rule 114(C),
Appellant will have thirty days from the date of service to file a timely notice
of appeal.

                                           -3-
J-S14027-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2020




                          -4-